Citation Nr: 0824418	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

In July 2008 the Board granted the appellant's June 2008 
motion to have this case advanced on the docket due to his 
age.  38 C.F.R. § 20.900(c) (2007).

In a February 2007 communication, the veteran asserts his 
belief that his service-connected PTSD had aggravated his 
heart condition.  The Board observes that service connection 
for heart disease was denied in a January 2006 rating 
decision.  The February 2007 statement from the veteran thus 
should be construed as a request to reopen that claim.  
Accordingly, the matter is referred back to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to an increased rating 
for his service-connected PTSD.  The correspondence submitted 
by the veteran's representative in June 2008 identifies that 
"the last comprehensive psychiatric evaluation performed on 
this appellant was conducted on June 9, 2004, over four years 
ago."  Additionally, the representative also cites case law 
for the proposition that "where the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
state of the condition, the VA must provide a new 
examination."  The representative argues that the case 
should be remanded for a current examination and to obtain 
current treatment records concerning his PTSD.

The Board finds that a new VA psychiatric examination is 
warranted in the present case.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity of a disability since 
the last examination.  VAOPGCPREC 11-95 (1995).  
Additionally, the United States Court of Appeals for Veterans 
Claims (hereinafter 'the Court') has held that where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The availability of 
the claims folder at the time of the June 2004 examination is 
also not entirely clear.  The Court has held that 
examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Further development should also be undertaken to determine 
whether additional VA or private clinical evidence exists 
that has not been associated with the claims folder.  In this 
regard, the veteran's representative stated the following in 
his June 2008 brief: "(t)he claims file shows that the 
appellant was receiving treatment on a consistent basis in 
2006, which are the most recent records available in the 
file."  

A review of the claims file confirms that the most recent 
treatment record is a VA psychiatry note dated in June 2006.  
In light of the contentions of the appellant's 
representative, the Board believes it is necessary to attempt 
to obtain any more recent pertinent VA treatment records 
which have not yet been associated with the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which held 
that those records in the control of the Secretary (such as 
documents generated by VA) are considered to be 
constructively before the Board of Veterans' Appeals (Board) 
and must actually be part of the record on review); see also 
VAOPGCPREC 12-95.

The Board further determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U. S. Court of Appeals for Veterans Claims 
held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that, 
for an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, the notice letters of record do not satisfy the 
requirements of Vazquez-Flores.  Therefore, additional notice 
should be sent to the veteran to cure this notice deficiency.  
Moreover, following the issuance of such notice, the matter 
on appeal should be readjudicated by the Agency of Original 
Jurisdiction (AOJ).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations, 
including in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
increased rating claim.  Specifically, the 
notice should apprise the claimant that, 
to substantiate his claim, the medical or 
lay evidence must show a worsening or 
increase in severity of the disability, 
and the effect that such worsening or 
increase has on the claimant's employment 
and daily life.  Additionally, the notice 
should also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.  Secure any VA records of medical 
treatment for the veteran's psychiatric 
disorder from June 2006 to the present.  
If no records are available, a response to 
that effect is required and should be 
associated with the claims folder.  The 
veteran is asked to assist, if possible, 
in obtaining these records and to provide 
any additional relevant records.

3.  Schedule a VA psychiatric examination 
to determine the nature and extent of the 
veteran's PTSD symptomatology.  The 
examiner should comment on the degree to 
which the veteran's PTSD symptoms cause 
social and occupational impairment.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with this request, and the 
examination report should clearly indicate 
that such review has occurred.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case dated in April 2006.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




